This is an action on a note for $100,000, payable to D. M. Puett.
The plaintiff alleged the death of D. M. Puett and the qualification of the plaintiffs as his administrators, the execution of the note by the defendant F. P. Moore as a maker, and by the defendants W. C. Moore and W. C. Moore, Jr., as indorsers.
The defendant W. C. Moore, Jr., against whom alone the action was tried, the other defendants having been discharged in bankruptcy, admitted the execution of the note and his indorsement,              (729) the death of Puett and the qualification of the plaintiffs as administrators, and the only defense set up is that no notice of the nonpayment and dishonor of the note was given to him.
At the conclusion of the evidence the defendant moved for judgment of nonsuit, which was refused, and defendant excepted.
His Honor instructed the jury to answer the issue in favor of the plaintiffs if they believed the evidence.
There was a verdict and judgment in favor of the plaintiffs, and the defendant appealed. *Page 786 
If the ownership of the note had been put in issue it may be that the defendant would have ground of complaint as to the peremptory instruction given to the jury, but no issue of this character is raised by the pleadings, and the defendant relies on the failure to give him notice, as indorser, of the dishonor of the note.
The note is nonnegotiable, because not payable to order or bearer, and being nonnegotiable, the defendant was not entitled to notice. Johnson v.Lassiter, 155 N.C. 50; 8 C. J., 635; 3 R. C. L., 1220.
No error.
Cited: Hunt v. Eure, 188 N.C. 718.